DETAILED ACTION
Election/Restrictions
Newly submitted claim 15 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the invention is directed to an inkjet recording apparatus with specifics of shifting a position every time a print job is completed, which is a patentably distinct and properly restricted apparatus from the originally presented apparatus of claim 1. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 15 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites that a position is shifted. However, by definition, a position is a static point in space and does not/cannot be moved. Thus, it is unclear what is meant by the claim’s shifting of a position. Correction is required. 

Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites both “the recording medium is sequentially supplied to the conveyance belt” and “upstream of…the recording medium to be placed on the conveyance belt.” First, medium is a singular noun, and thus it would not seem proper that a recording medium could be sequentially supplied, which would seem to imply a plural noun. Further, in the two quoted recitations, it would appear that the first is referencing a number of sheets of recording media while the second is referring to a specific sheet of recording media. Further, it is not understood what “in a largest number of patterns among placement patterns determined according to the size of the recording medium” is intended to mean. That is, the term has not been defined in any way. Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (2011/0227980) in view of Asakura et al. (6,122,474).

Regarding claim 1, Saitoh teaches an inkjet recording device comprising: 
a recording head (fig. 1, item 51) that has a plurality of nozzles (fig. 2, items 102) for ejecting ink; 
an endless conveyance belt (fig. 1, item 4) that conveys a recording medium to a position facing the recording head and has a reference specifying portion (fig. 2, item 17 closest to detector 16) indicative of a reference of one round of the belt (see fig. 2, note that each reference mark passes detector 16 one time during each round of the belt); 
a drive roller (fig. 1, item 42) that causes the conveyance belt to move in a conveyance direction (fig. 2, see arrow) of the recording medium; 
a recording medium supply unit (fig. 2, item 21/22/23) that supplies the recording medium onto the conveyance belt (see fig. 2); 
a reference detection sensor (fig. 2, item 16) that detects the reference specifying portion (fig. 23, S1003); and 
a control unit (fig. 6, item 501) that controls the drive roller and the recording medium supply unit (see fig. 5), 
after completion of a print job in which an image is formed by ejecting ink to the recording medium from the recording head, the control unit controls the drive roller to stop the conveyance belt such that the reference specifying portion of the conveyance belt is stopped at a position that is distant from the reference detection sensor on an upstream side ([0144]).
Saitoh does not teach wherein the position is distant from the reference detection sensor by the a particular distance or longer on an upstream side in the conveyance direction with respect to the reference detection sensor, the particular distance being a distance that is required to obtain a specific conveyance speed of the conveyance belt when the stopped conveyance belt is started to move in the conveyance direction and the reference specifying portion reaches the reference detections sensor. Asakura teaches this (Asakura, col. 12, lines 12-18). It would have been obvious to one of ordinary skill in the art at the time of invention to apply Asakura’s belt stopping timing technique to the device disclosed by Saitoh because doing so would allow for proper sensing of the reference specifying portion immediately upon starting belt conveyance, thereby increasing operating speed of the printer as a whole. 
 	Regarding claim 2, Saitoh in view of Asakura teaches the inkjet recording device according to claim 1, wherein the control unit controls the drive roller so as to shift, every time the print job is completedthe position to the upstream side or a downstream side in the conveyance direction with respect to the reference detection sensor (see 112 rejection, Note that because the reference specifying portion can be at any point equal to or greater than the distance, the portion can be shifted to any number of distances). 	Regarding claim 3, Saitoh in view of Asakura teaches the inkjet recording device according to claim 1, wherein that is distant from the referenc detection sensor by the particular distance on the upstream side in the conveyance direction with respect to of the reference detection sensor a plurality of opening groups (fig. 2, items A1 highest on page, B2 highest on page and A2 lowest on page) each including an opening (fig. 2, items 201), through which the ink passes when the recording head conducts flushing for ejecting the ink at different timing from timing that contributes to the image formation on the recording medium ([0058]), 
among the plurality of opening groups, an interval between opening groups adjacent to each other in the conveyance direction is not constant (Saitoh, fig. 2, Note that the groups defined above have different intervals between them). 	Regarding claims 6 and 14, Saitoh in view of Asakura teaches the inkjet recording device according to claim 5, wherein the recording medium is sequentially supplied to the conveyance belt by the recording medium supply unit such that the recording medium is placed on the conveyance belt in a placement pattern that is determined according to size of the recording medium ([0144], note that a pattern can be as simple as the same size sheet being placed consecutively at the same timing for every sheet of a print job), 
on the conveyance belt, the reference mark is located in a specific positional relationship with a particular opening group of the plurality of opening groups (see fig. 2), and 
one of the plurality of opening groups is to be located, in a largest number of patterns among placement patterns among placement patterns determined according to the size of the recording medium, on an immediate upstream side in the conveyance direction with respect to the recording medium placed on the conveyance belt (see 112 rejection).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853